***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 ANDREW CIMMINO v. MARIA MARCOCCIA ET AL.
               (SC 20084)
      Robinson, C. J., and Palmer, McDonald, Kahn and Blawie, Js.*

                                    Syllabus

The plaintiff in error, M, filed a writ of error with this court, seeking reversal
   of the orders of the Appellate Court, the defendant in error, issued in
   connection with certain attorney misconduct by M. The first of those
   orders, which was issued after notice and a hearing, declared that M
   had exhibited a persistent pattern of irresponsibility in handling her
   professional obligations before the Appellate Court insofar as she failed
   to meet deadlines, violated the rules of appellate procedure, and filed
   a frivolous appeal. That order suspended M from the practice of law
   before the Appellate Court for a period of six months and further
   required, as a condition precedent to reinstatement, that M take certain
   remedial steps. One of M’s clients in a separate action, W, subsequently
   filed a grievance against her, alleging certain misconduct arising from
   an appeal to the Appellate Court. The Chief Disciplinary Counsel there-
   after sent a letter to the Chief Clerk of the Supreme and Appellate Courts
   indicating that M had entered into a written retainer agreement with W
   for the provision of certain legal services at the Appellate Court level.
   Specifically, the retainer agreement provided that M would review rele-
   vant trial documents and draft W’s appellate brief, while another attor-
   ney, H, would argue W’s appeal before the Appellate Court. M also had
   drafted a motion to file a late appeal in W’s case that H submitted to
   the Appellate Court. In response to the letter from the Chief Disciplinary
   Counsel, the Appellate Court, without notice or a hearing, issued a
   second order clarifying that its first order had precluded M from provid-
   ing legal services of any kind in connection with any Appellate Court
   matter until her reinstatement. In her writ of error, M claimed that the
   Appellate Court’s second order constituted an unconstitutional ex post
   facto law because it retroactively prohibited conduct that was not
   addressed in the first order, that the Appellate Court engaged in the
   selective enforcement of attorney disciplinary rules when it issued its
   first order, and that the Appellate Court engaged in racially disparate
   and retaliatory treatment of minority attorneys, such as M, by issuing
   both orders. M also claimed that the Appellate Court’s second order
   violated her federal constitutional right to due process because it retroac-
   tively prohibited conduct that was outside the scope of the first order
   and without prior notice or an opportunity to be heard. Held that M
   could not prevail on her claim that the Appellate Court’s orders were
   unconstitutional, and, accordingly, M’s writ of error was dismissed: the
   Appellate Court’s second order did not constitute an ex post facto
   law because the text of the relevant constitutional provision limits the
   powers of the legislature and does not, of its own force, apply to the
   judicial branch of government; moreover, this court declined to review
   M’s claims of selective enforcement and discriminatory and retaliatory
   treatment, as they were necessarily fact bound, and, therefore, this court
   was not the appropriate forum to address those claims in the first
   instance; furthermore, the Appellate Court acted within its discretion
   in issuing the second order and did not violate M’s constitutional right
   to due process by retroactively prohibiting the conduct at issue because
   any reasonable attorney would have understood that the terms of the
   Appellate Court’s first order, the unmistakable intention of which was
   to preclude M from providing any services at the Appellate Court level
   prior to reinstatement, prohibited M from proffering the retainer agree-
   ment signed by W and that undertaking such appellate representation
   was in defiance of that order, and, in the absence of the imposition of
   any additional sanction on M in the second order, the Appellate Court
   did not violate M’s due process rights by issuing that order without
   prior notice or a hearing.
       Argued December 19, 2018—officially released July 30, 2019

                              Procedural History
   Writ of error from orders of the Appellate Court sus-
pending the plaintiff in error from the practice of law
before the Appellate Court for a period of six months
and also precluding the plaintiff in error from providing
legal services of any kind in connection with any Appel-
late Court matter until she files a motion for reinstate-
ment and that motion has been granted, brought to this
court. Writ of error dismissed.
   Josephine Smalls Miller, self-represented, the plain-
tiff in error.
  Alayna M. Stone, assistant attorney general, with
whom, on the brief, was George Jepsen, former attorney
general, for the defendant in error.
                         Opinion

   BLAWIE, J. On December 9, 2014, after conducting
an en banc hearing on an order to show cause, the
defendant in error, the Appellate Court, issued an order
suspending the plaintiff in error, Josephine Smalls
Miller, ‘‘from practice before [the Appellate Court] for a
period of six months’’ and barring her from representing
‘‘any client before [the Appellate Court] until she files
a motion for reinstatement and that motion has been
granted’’ (2014 order). On October 4, 2017, the Chief
Disciplinary Counsel sent a letter to the Chief Clerk of
the Supreme and Appellate Courts indicating that Miller
had been retained to represent a client in an appeal
before the Appellate Court. In response, on February
15, 2018, the Appellate Court issued an additional order,
stating that it ‘‘hereby clarifies that [the 2014 order]
precludes . . . Miller from providing legal services of
any kind in connection with any . . . Appellate Court
matter until she files a motion for reinstatement and
that motion has been granted’’ (2018 order). Miller then
filed the present writ of error, claiming that the 2018
order was an unconstitutional ex post facto law in viola-
tion of the United States constitution1 because it retro-
actively prohibited her from engaging in certain con-
duct. In addition, Miller claimed that the 2014 order
was the result of the Appellate Court’s selective enforce-
ment of the rules of attorney discipline, and argued that
both orders were the result of the court’s disparate and
retaliatory treatment of minority attorneys who pursue
racial discrimination claims on behalf of their clients.
After oral argument before this court, we, sua sponte,
ordered the parties to submit supplemental briefs on the
following issue: ‘‘Whether the Appellate Court’s order
of February 15, 2018, clarifying its order of December
9, 2014, violated [Miller’s] constitutional right to due
process?’’ We conclude that the 2018 order did not
violate the ex post facto clause and that Miller’s claims
of selective enforcement and discriminatory and retalia-
tory treatment are not reviewable by this court. We
further conclude that the 2018 order did not violate
Miller’s constitutional due process rights because, as
applied, that order did not prohibit her from engaging
in conduct that was not also prohibited by the 2014
order. Accordingly, we dismiss the writ of error.
   Many of the underlying facts are set forth in this
court’s previous decision in Miller v. Appellate Court,
320 Conn. 759, 761–68, 136 A.3d 1198 (2016). In sum-
mary, after Miller, who is an attorney licensed to prac-
tice law in this state, repeatedly failed to meet certain
deadlines and to comply with the rules of appellate
procedure in connection with three appeals that were
pending before the Appellate Court, and also filed a
frivolous appeal in a fourth case, the Appellate Court
issued an order directing her to appear before an en
banc panel of that court to show cause why she should
not be sanctioned.2 Id., 761. After the show cause hear-
ing, the Appellate Court issued the 2014 order, finding
that Miller ‘‘has exhibited a persistent pattern of irre-
sponsibility in handling her professional obligations
before [the Appellate Court]. . . . Miller’s conduct has
included the filing of [a] frivolous [appeal] and the fail-
ure to file, or to file in timely and appropriate fashion,
all documents and materials necessary for the perfec-
tion and prosecution of appeals before [the Appellate
Court].’’ The Appellate Court ordered that Miller be
suspended ‘‘from practice before [the Appellate Court]
in all cases . . . for a period of six months,’’ with the
exception of one appeal then pending. It also barred
her from representing ‘‘any client before [the Appellate
Court] until she files a motion for reinstatement and
that motion has been granted.’’ The 2014 order further
specified certain remedial steps for Miller to complete
before she would be eligible to be considered for rein-
statement. The Appellate Court also directed the Chief
Disciplinary Counsel to review these matters and to
take further action if appropriate.3
   Miller then filed a writ of error in this court, claiming
that the Appellate Court had abused its discretion in
issuing the 2014 order imposing sanctions on her and
referring her to the Chief Disciplinary Counsel without
indicating the nature of the inquiry to be conducted.
See Miller v. Appellate Court, supra, 320 Conn. 761,
779–80. This court rejected these claims. Id., 761. With
respect to the claim that the referral to the Chief Disci-
plinary Counsel was improper, this court concluded
that, ‘‘[a]lthough the order of referral could have been
clearer, we do not understand it to be a request for an
investigation into the specific conduct giving rise to this
writ of error but, rather, a request for a determination
of whether Miller’s conduct before the Appellate Court
was part of a larger pattern of irresponsibility in [her]
handling of her professional obligations.’’ Id., 780. This
court further concluded that the Appellate Court had
acted within its discretion. Id., 780–81. Accordingly, this
court dismissed the writ of error. See id., 781.
   It is also worth noting that, despite the long past
expiration of the six month minimum period of suspen-
sion in the 2014 order, the record reveals that Miller
has never filed a motion for reinstatement. Nor has she
ever provided a personal affidavit, or presented any
evidence to the Appellate Court that she has success-
fully completed or implemented any of the remedial
practice measures specified in the 2014 order, all of
which remain conditions precedent to any possible rein-
statement to appellate practice.
  Following the Appellate Court’s referral, it came to
the attention of the Chief Disciplinary Counsel that
one of Miller’s clients, Jasmine Williams, had filed a
grievance complaint against Miller in 2017, alleging
unethical conduct arising from an appeal to the Appel-
late Court. On October 4, 2017, the Chief Disciplinary
Counsel sent a letter to the Chief Clerk of the Supreme
and Appellate Courts, stating that ‘‘[i]t appears that . . .
Miller may be in violation of the [2014 order], which
ordered her suspended from practice before the
[A]ppellate [C]ourt in all cases,’’ with the exception of
one. According to that letter, Miller had entered into a
written retainer agreement with Williams on or about
October 1, 2016. By the express terms of that retainer
agreement, Miller agreed to ‘‘provide legal services at
the [A]ppellate [C]ourt level, specifically reviewing of
the relevant trial transcripts, documents and orders,
and drafting of the appellate brief.’’ (Emphasis added;
internal quotation marks omitted.) In addition, the
retainer agreement provided that another attorney,
James Hardy, would argue Williams’ case before the
Appellate Court. At the time that the Chief Disciplinary
Counsel notified the Chief Clerk of the Supreme and
Appellate Courts, she did not provide a copy of her
letter to Miller.
   In response to the letter from the Chief Disciplinary
Counsel, on February 15, 2018, without prior notice to
Miller or an opportunity to be heard on the matter, the
Appellate Court issued the 2018 order, which clarified
its earlier order but imposed no additional sanctions
on Miller. The 2018 order provides in relevant part: ‘‘The
Appellate Court hereby clarifies that [the 2014 order]
precludes [Miller] from providing legal services of any
kind in connection with any . . . Appellate Court mat-
ter until she files a motion for reinstatement and that
motion has been granted . . . .’’
   Miller then filed the present writ of error, seeking
review of both the 2014 order and the 2018 order issued
by the Appellate Court. In her brief to this court, Miller
argued that (1) the 2018 order constituted an unconsti-
tutional ex post facto law because it retroactively pro-
hibited conduct that was not addressed by the 2014
order, (2) the Appellate Court engaged in the selective
enforcement of attorney disciplinary rules when it
issued the 2014 order, and (3) the Appellate Court
engaged in racially disparate and retaliatory treatment
of Miller when it issued both the 2014 order and the
2018 order.
   After oral argument, this court, sua sponte, ordered
the parties to submit supplemental briefs on the follow-
ing issue: ‘‘Whether the Appellate Court’s [2018 order]
clarifying its [2014 order] violated [Miller’s] constitu-
tional right to due process?’’ In her supplement brief,
Miller contended that the 2018 order violated due pro-
cess because it retroactively prohibited her from engag-
ing in conduct that was outside the scope of the 2014
order, and because she was not provided with any
notice or opportunity to be heard before the Appellate
Court issued the 2018 order. Miller further contended
that the 2018 order ‘‘resulted in the addition of a fourth
count to the presentment that was already pending
before the Superior Court in Office of Chief Disciplin-
ary Counsel v. Miller, [Superior Court, judicial district
of Danbury, Docket No. CV-XX-XXXXXXX-S]. In fact, the
presentment judge proceeded, after trial, to issue a one
year suspension on this count.’’
   In its supplemental brief, the Appellate Court con-
tended that, to the contrary, the 2018 order did not
violate due process because it merely reiterated what
was already clearly apparent in the 2014 order, namely,
that Miller was barred from representing clients in con-
nection with appeals to the Appellate Court. In addition,
the Appellate Court contended that there was no viola-
tion of due process because the 2018 order ‘‘imposed
no new or additional sanctions . . . .’’ Specifically, the
Appellate Court contended, the order ‘‘did not change
the length of the suspension [from practice before the
Appellate Court] or alter the requirements for the per-
sonal affidavit that must accompany the motion for
reinstatement.’’ We agree with the Appellate Court that
the 2018 order did not violate Miller’s right to due pro-
cess because that order has not been improperly applied
to any conduct that was also not clearly within the
scope of the 2014 order. Having previously upheld the
validity of the 2014 order in Miller v. Appellate Court,
supra, 320 Conn. 781, this court sees no reason to revisit
its earlier decision, except as it may bear on the resolu-
tion of the present writ of error. We also find the balance
of Miller’s other claims as to the 2018 order to be with-
out merit.
   We first address the claims that Miller raised in her
initial brief to this court. With respect to her argument
that the 2018 order was an unconstitutional ex post
facto law because it retroactively expanded the scope
of the 2014 order, we reject this claim. ‘‘The United
States Supreme Court has observed [that], ‘[a]s the text
of the [ex post facto] [c]lause makes clear, it is a limita-
tion upon the powers of the [l]egislature, and does not
of its own force apply to the [j]udicial [b]ranch of gov-
ernment.’ . . . Nevertheless, ‘limitations on ex post
facto judicial decisionmaking are inherent in the notion
of due process.’ ’’ (Citation omitted.) Washington v.
Commissioner of Correction, 287 Conn. 792, 805–806,
950 A.2d 1220 (2008), quoting Rogers v. Tennessee, 532
U.S. 451, 456, 121 S. Ct. 1693, 149 L. Ed. 2d 697 (2001).
Accordingly, Miller’s claims as to the constitutionality
of the 2018 order as retroactively expanding the scope
of the 2014 order are more properly framed as possibly
implicating her right to due process, rather than her
right to be free from ex post facto laws.
   With respect to Miller’s claims that the Appellate
Court engaged in the selective enforcement of the rules
of attorney discipline and in racially disparate and retal-
iatory treatment when it issued both the 2014 order and
the 2018 order, we conclude that this court is not the
appropriate forum in which to raise these fact bound
claims in the first instance. It is well established that
appellate courts do not decide pure issues of fact or
try, or retry, cases on appeal. See Lapointe v. Commis-
sioner of Correction, 316 Conn. 225, 310, 112 A.3d 1
(2015); see also Practice Book § 72-1 (a) (‘‘[w]rits of
error for errors in matters of law only may be brought
from a final judgment . . . to the Supreme Court’’
[emphasis added]).4
   Having rejected these claims, we next address Mill-
er’s claim in her supplemental brief that the 2018 order
violated her constitutional right to due process because
the 2018 order retroactively expanded the scope of the
2014 order.5 We begin with the standard of review.
‘‘Because a license to practice law is a vested property
interest, an attorney subject to discipline is entitled to
due process of law.’’ (Internal quotation marks omit-
ted.) Lewis v. Statewide Grievance Committee, 235
Conn. 693, 705, 669 A.2d 1202 (1996); see also Statewide
Grievance Committee v. Botwick, 226 Conn. 299, 306,
627 A.2d 901 (1993) (‘‘[a] license to practice law is a
property interest that cannot be suspended without due
process’’). ‘‘It is well settled that, [w]hether [a party]
was deprived of his [or her] due process rights is a
question of law, to which we grant plenary review.’’
(Internal quotation marks omitted.) Commissioner of
Environmental Protection v. Farricielli, 307 Conn. 787,
819, 59 A.3d 789 (2013). As we have already noted,
limitations on ex post facto judicial decisionmaking are
inherent in the notion of due process. See Washington v.
Commissioner of Correction, supra, 287 Conn. 805–806.
   Any due process analysis must also recognize the
unique character of the historical relationship between
the bench and bar. Since the earliest days of the Con-
necticut colony, attorneys have been subject to judicial
control. See Massameno v. Statewide Grievance Com-
mittee, 234 Conn. 539, 554–55, 663 A.2d 317 (1995). It
is well established that the Judicial Branch has the
inherent power to investigate Miller’s professional con-
duct as an officer of the court. See Grievance Commit-
tee v. Broder, 112 Conn. 263, 273–74, 152 A. 292 (1930);
see also Practice Book §§ 2-1 through 2-82. Like a formal
disbarment proceeding, a suspension from practice
before a court for a period of time ‘‘is neither a civil
action nor a criminal proceeding, but is a proceeding
sui generis, the object of which is not the punishment of
the offender, but the protection of the court.’’ (Internal
quotation marks omitted.) Burton v. Mottolese, 267
Conn. 1, 26, 835 A.2d 998 (2003), cert. denied, 541 U.S.
1073, 124 S. Ct. 2422, 158 L. Ed. 2d 983 (2004). The
Appellate Court therefore has a legitimate and continu-
ing interest in determining whether Miller has the neces-
sary professional competence to practice law before it.
See, e.g., Baird v. State Bar, 401 U.S. 1, 7, 91 S. Ct. 702,
27 L. Ed. 2d 639 (1971).
   Because Miller’s claim requires us to construe the
scope of the Appellate Court’s orders, we next review
the legal principles governing their construction. ‘‘The
construction of a judgment is a question of law for the
court. . . . As a general rule, judgments are to be con-
strued in the same fashion as other written instruments.
. . . The determinative factor is the intention of the
court as gathered from all parts of the judgment. . . .
The interpretation of a judgment may involve the cir-
cumstances surrounding the making of the judgment.
. . . Effect must be given to that which is clearly
implied as well as to that which is expressed. . . .
The judgment should admit of a consistent construction
as a whole.’’ (Citations omitted; emphasis added; inter-
nal quotation marks omitted.) Lashgari v. Lashgari,
197 Conn. 189, 196–97, 496 A.2d 491 (1985).
   As we have indicated, Miller’s essential claim is that
the 2018 order of the Appellate Court constitutes an
unconstitutional retroactive prohibition of the conduct
that was the subject of the October 4, 2017 letter from
the Chief Disciplinary Counsel to the Chief Clerk of the
Supreme and Appellate Courts and count four of the
presentment action, conduct for which the trial court in
the presentment action sanctioned Miller.6 We therefore
limit our review to the question of whether the conduct
that gave rise to that letter and count four of the present-
ment action was clearly prohibited by the 2014 order
of the Appellate Court. If it was, there can be no due
process violation.
  We note preliminarily that Miller makes no claim that
the allegations in the letter from the Chief Disciplinary
Counsel were untrue. Miller also does not claim that
the related factual findings of the trial court in the
presentment action with respect to her dealings with
Williams and the appellate legal services that she pro-
vided pursuant to their retainer agreement were not
supported by the evidence.7 Rather, because she views
her conduct as not being expressly prohibited by the
terms of the 2014 order, she argues that it cannot consti-
tutionally be sanctioned under the 2018 order. Because
Miller relies on the trial court’s findings and rulings in
the presentment action in support of her claims, we
may take judicial notice of the court file in that action.
See, e.g., Davis v. Maislen, 116 Conn. 375, 384, 165 A.
451 (1933) (when court file was examined at request
of party and no exception was taken, parties could not
complain when court took judicial notice of file).
   In its written memorandum of decision, the trial court
in the presentment action found the following facts.
After Williams’ parental rights with respect to her two
minor children were terminated by the Superior Court,
Williams retained Hardy to file an appeal of that deci-
sion on her behalf with the Appellate Court. Even before
Miller was formally retained by Williams, Miller also
provided assistance to Hardy with Williams’ appeal by
drafting an objection, dated September 22, 2016, to a
motion to dismiss that appeal. The Appellate Court ulti-
mately granted the motion to dismiss Williams’ appeal.
At or about the same time, Hardy referred Williams to
Miller. The trial court credited Hardy’s testimony at the
presentment trial when he spoke of his reliance on
Miller’s appellate expertise. Hardy had told Williams
that, ‘‘although [he had] handled some appellate matters
previously, [such matters did not] make up a majority
of [his] practice, and [he] thought, because of [Miller’s]
supreme knowledge with respect to appellate matters
and her expertise and skill set, that she would be better
suited at the very least to assist . . . in filing the
appeal.’’ (Internal quotation marks omitted.)
   On October 1, 2016, Williams executed a retainer
agreement that Miller had presented to her. The agree-
ment provided in relevant part that Miller would repre-
sent Williams ‘‘with respect to the following: A juvenile
court termination of parental rights appeal.’’ (Internal
quotation marks omitted.) The agreement further pro-
vided that Miller would ‘‘provide legal services at the
[A]ppellate [C]ourt level, specifically reviewing of the
relevant trial transcripts, documents, and orders, and
drafting of the appellate brief. . . . Hardy will be
responsible for oral argument of the case.’’ (Emphasis
added; internal quotation marks omitted.) The trial
court in the presentment action credited Miller’s testi-
mony that she had orally advised Williams that ‘‘there
were some restrictions on her ability to represent [Wil-
liams in] the Appellate Court.’’ However, the trial court
in the presentment action also concluded that these
representations were ‘‘completely inconsistent with the
express terms of the retainer letter, which made no
reference whatsoever as to any limitations placed upon
her by the Appellate Court. Such conflicting information
made it impossible for Williams to make an informed
decision regarding the respondent’s representation of
her.’’
   After Williams executed the retainer agreement,
Miller reviewed the trial court’s decision in the termina-
tion of parental rights case and drafted a motion for
reconsideration of the Appellate Court’s ruling granting
the motion to dismiss the appeal from that decision.
Miller also advised Hardy and Williams that a motion
for permission to file a late appeal should be pursued.
She then drafted a motion dated December 6, 2016, and
sent it to Hardy so that he could file it with the Appellate
Court on his own letterhead.
   Because Miller was barred by the terms of the 2014
order from filing an appearance with the Appellate
Court on behalf of Williams, she received no notices
regarding the status of the case but, instead, was
required to rely on Hardy for such information. There-
after, from late December, 2016, until early January,
2017, Miller left the country, and apparently her contact
with Hardy during that time frame was limited. Upon
her return, she learned from Hardy that the Appellate
Court had since denied the motion to file a late appeal.
However, by that time, it was also too late to seek
permission to file a certified appeal with this court from
the judgment of dismissal.
   On the basis of these facts, the trial court in the
presentment action, Shaban, J., concluded, in a well
reasoned decision, that the Chief Disciplinary Counsel
had established by clear and convincing evidence that
Miller had violated the terms of the 2014 order of the
Appellate Court. It further found that, in doing so, she
had engaged in the unauthorized practice of law, in
violation of rule 5.5 of the Rules of Professional Con-
duct.8 In reaching this conclusion, the trial court in that
action expressly stated that it was not relying on the
language of the Appellate Court’s 2018 order ‘‘clarify-
ing’’ the 2014 order, ‘‘as the facts are sufficient to estab-
lish a violation of the rules based on the language of
the original [2014] order alone.’’9 (Emphasis added.)
As a sanction for Miller’s violation of the 2014 order,
the trial court suspended her from the practice of law
in this state for a period of one year. This suspension
was to run concurrently with suspensions imposed by
the trial court under the first three counts of the present-
ment, which pertained to misconduct unrelated to the
Appellate Court’s orders.
   We conclude that any reasonable attorney would
have understood that the terms of the 2014 order prohib-
ited Miller from proffering the retainer agreement
signed by Williams and that undertaking such appellate
representation was in defiance of that order. We also
conclude that a reasonable attorney would have been
aware of such impropriety in the absence of seeking
prior reinstatement to practice before the Appellate
Court, particularly in light of the facts and circum-
stances surrounding the issuance of the 2014 order.
See Lashgari v. Lashgari, supra, 197 Conn. 196 (‘‘[t]he
interpretation of a judgment may involve the circum-
stances surrounding the making of the judgment’’ [inter-
nal quotation marks omitted]). The 2014 order clearly
stated that Miller’s ‘‘persistent pattern of irresponsibil-
ity in handling her professional obligations’’ before the
Appellate Court had both wasted the time and resources
of the court and opposing counsel, and ‘‘threatened the
vital interests of her own clients . . . .’’ That ‘‘persis-
tent pattern of irresponsibility’’ included Miller’s failure
to adequately ‘‘monitor her cases . . . and ensure
timely compliance with [the] rules of procedure.’’ More-
over, in one of the appeals underlying the 2014 order,
Miller was similarly out of the country when a nisi order
was issued by the Appellate Court, informing her that
the appeal would be dismissed if she failed to comply
with certain procedural rules. That appeal was, in fact,
dismissed before she returned to Connecticut. See
Miller v. Appellate Court, supra, 320 Conn. 765. The
Appellate Court asked Miller at the show cause hearing
‘‘what assurance she could provide the court that such
lapses would not occur in the future, [and] Miller stated
that, because of her limited resources as a solo prac-
titioner, she could assure the court only that she would
try to find someone to cover her practice on a pro bono
basis if she were to travel again for an extended period
of time.’’ Id., 766.
  By entering into a retainer agreement with Williams
to ‘‘provide legal services at the [A]ppellate [C]ourt
level,’’ Miller was in violation of the terms of the 2014
order. Effect must be given to the circumstances sur-
rounding the order, to that which is clearly implied and
to that which was directly expressed by the Appellate
Court. This court does not share the straitened and
overly narrow view of the 2014 order being urged by
Miller. Such an interpretation is unreasonable and will
not avail to defeat the Appellate Court’s intention when
that order is read in the context of the attorney disciplin-
ary proceedings that culminated in its issuance. The
unmistakable intention of the 2014 order was to prohibit
Miller from providing any legal services at the Appellate
Court level.
   ‘‘[T]he power of the courts is left unfettered to act
as situations, as they may arise, may seem to require,
for efficient discipline of misconduct . . . .’’ (Internal
quotation marks omitted.) Burton v. Mottolese, supra,
267 Conn. 26. By trying to do indirectly what she could
not do directly, Miller failed to make it sufficiently clear
to either her client or to Hardy, who relied on her
purported ‘‘supreme knowledge with respect to appel-
late matters,’’ that she would not assume responsibility
for monitoring the status of Williams’ appeal. In that
case, Miller thereby engaged in the very same ‘‘persis-
tent pattern of irresponsibility’’ that she demonstrated
in the four cases that were the subject of the Appellate
Court’s previous show cause hearing and the 2014
order. The risks to the client’s interests inherent in this
lack of clarity and oversight became a reality when, as
she had done in connection with an earlier appeal that
provided the basis for the 2014 order, Miller again left
the country. She did so without first making arrange-
ments with Hardy to ensure that he was aware of, and
would be responsible for, complying with all applicable
procedural rules and deadlines in Williams’ appeal. Mill-
er’s failure in this regard worked to the detriment of
her client, as it resulted in the loss of any opportunity
for Williams to file a certified appeal with this court
from the Appellate Court’s dismissal of her appeal.
  To the extent that Miller contends that Hardy should
have known, and that she reasonably expected, that he
would be solely responsible for monitoring the status
of Williams’ appeal and complying with all procedural
rules and deadlines because he was the only attorney
who had filed an appearance in the Appellate Court,
we disagree. Contrary to Miller’s suggestion, this is not
a case in which she was merely providing background
legal assistance to a supervising attorney who was
expressly acknowledged by the client to be the sole
legal representative with respect to an appeal. Williams
never viewed Hardy as having sole professional respon-
sibility for the diligent prosecution of her appeal. More-
over, by suggesting that Williams retain Miller, the infer-
ence is also clear that Hardy never viewed himself as
solely responsible for the diligent prosecution of that
appeal. Rather, it is undisputed that Williams had specif-
ically retained Miller to act as her attorney in connec-
tion with her appeal and that Hardy had recommended
Miller to Williams because of her purported expertise
in appellate matters.
   Thus, Miller failed both to properly express and to
reconcile the mutual expectations of two parties—her
client, Williams, as well as those of Hardy. It should
have been clear to Miller that both were relying on, or
reasonably could have relied on, her determination as
to what papers needed to be filed in connection with
the appeal, and as to any applicable deadlines, notwith-
standing the fact that she had not filed an appearance in
the Appellate Court on Williams’ behalf. The confidence
manifested by Williams in hiring counsel to handle her
appeal gave her, as the client, the right to expect a
corresponding degree of diligence on the part of Miller.
As the trial court noted throughout the presentment
process, Miller ‘‘has not acknowledged any wrongful
conduct and has taken no steps to address the issues
that led to her suspension by the Appellate Court,
despite being given a clear roadmap by that court on
how to do so.’’ This court finds that Miller assumed
professional duties and responsibilities toward a client
in a case before the Appellate Court, and that her dere-
liction of those duties and obligations worked to the
detriment of her client’s interests, wasting the time and
resources of the Appellate Court and opposing counsel
in the process. These are the very harms that gave rise
to the 2014 order, the recurrence of which the Appellate
Court sought to prevent by its issuance of that order,
and by its further issuance of the 2018 order.
   The judiciary maintains the inherent right to define
what constitutes the practice of law. See Massameno
v. Statewide Grievance Committee, supra, 234 Conn.
554–55; State Bar Assn. v. Connecticut Bank & Trust
Co., 145 Conn. 222, 232, 140 A.2d 863 (1958). In the
present case, the Appellate Court acted well within its
discretion to use the occasion of the referral from the
Chief Disciplinary Counsel10 to elaborate on its defini-
tion of what constituted the practice of law before it.
In the absence of the imposition of any additional sanc-
tions on Miller, the Appellate Court did not violate due
process by issuing the 2018 order without any prior
notice or a hearing.
   The clear intent of the original 2014 order was not
to allow Miller to continue to assume the representation
of clients in appellate matters as long as her involve-
ment remained sub rosa, and could be masked from
the Appellate Court in the absence of an appearance.
For Miller to contend otherwise merely highlights her
ongoing and obdurate refusal to accept any personal
responsibility for her conduct, and to acknowledge the
adverse effects that her conduct has had on her own
clients, the courts, and opposing counsel. Moreover,
Miller has provided no proof that she has undertaken
any of the necessary remedial measures specified in
the 2014 order to ensure that such misconduct will not
be repeated.
  For the foregoing reasons, we conclude that Miller’s
representation of Williams in her appeal to the Appellate
Court violated the 2014 order, as it fell within the scope
of that original order suspending Miller from practice
before that court. Accordingly, we reject Miller’s claim
that the 2018 order of the Appellate Court violated due
process by retroactively prohibiting her from engaging
in such conduct. Having also rejected Miller’s other
claims, we dismiss the writ of error.
   The writ of error is dismissed.
   In this opinion the other justices concurred.
   * This case was originally argued before a panel of this court consisting
of Chief Justice Robinson and Justices Palmer, McDonald, Mullins, Kahn,
Ecker and Vertefeuille. Thereafter, Justices Mullins, Ecker and Vertefeuille
recused themselves and did not participate in the consideration of the case.
Judge Blawie was added to the panel and has read the briefs and appendices,
and has listened to a recording of the oral argument prior to participating
in this decision.
   1
     The constitution of the United States, article one, § 10, provides in rele-
vant part: ‘‘No state shall . . . pass any . . . ex post facto [l]aw . . . .’’
   2
     The four appeals that were the subject of the show cause order were
Addo v. Rattray, Docket No. AC 36837, Willis v. Community Health Services,
Inc., Docket No. AC 36955, Cimmino v. Marcoccia, Docket No. AC 35944,
and Coble v. Board of Education, Docket No. AC 36677. See Miller v. Appel-
late Court, supra, 320 Conn. 761. The Appellate Court ultimately dismissed
all four appeals. See id., 768 (Appellate Court dismissed appeal in Coble as
frivolous); id., 770 (Appellate Court dismissed appeals in Addo, Willis, and
Cimmino as result of Miller’s failure to comply with various procedural
requirements).
   3
     The 2014 order provides: ‘‘After reviewing . . . Miller’s conduct in [Coble
v. Board of Education, Docket No. AC 36677, Willis v. Community Health
Services, Inc., Docket No. AC 36955, Cimmino v. Marcoccia, Docket No.
AC 35944, and Addo v. Rattray, Docket No. AC 36837], the Appellate Court
has determined that . . . Miller has exhibited a persistent pattern of irre-
sponsibility in handling her professional obligations before [the Appellate
Court]. . . . Miller’s conduct has included the filing of frivolous appeals
and the failure to file, or to file in timely and appropriate fashion, all docu-
ments and materials necessary for the perfection and prosecution of appeals
before [the Appellate Court].
   ‘‘[Miller’s] conduct before [the Appellate Court] has threatened the vital
interests of her own clients while consuming an inordinate amount of [the
Appellate Court’s] time and her opponents’ resources. . . . Miller has nei-
ther accepted personal responsibility for the aforesaid conduct nor offered
[the Appellate Court] any assurance that such conduct will not be repeated,
based upon either her commitment to improving her knowledge of appellate
practice and procedure or her institution of changes in her law practice to
monitor her cases more effectively and ensure timely compliance with [the]
rules of procedure.
    ‘‘It is hereby ordered that:
    ‘‘1. [Miller] is suspended from practice before [the Appellate Court] in
            all cases, except for the case of [Addo v. Rattray, Docket No. AC
            36837], effective immediately for a period of six months from issu-
            ance of notice of this order until June 9, 2015.
    ‘‘2. After June 9, 2015 . . . Miller may not represent any client before
            [the Appellate Court] until she files a motion for reinstatement and
            that motion has been granted. The motion for reinstatement shall
            not be filed until after June 9, 2015. Any motion for reinstatement
            shall include a personal affidavit in which . . . Miller:
            ‘‘A. commits herself to discharging her professional responsibilities
                  before [the Appellate Court] in a timely and professional
                  manner;
            ‘‘B. provides documentary proof of successful completion of a semi-
                  nar on legal ethics and a seminar on Connecticut appellate pro-
                  cedure;
            ‘‘C. documents any other efforts since the date of this order to
                  improve her knowledge of appellate practice and procedure;
                  and
            ‘‘D. offers [the Appellate Court] detailed, persuasive assurances
                  that she has implemented changes in her law practice designed
                  to ensure full compliance with the rules of appellate procedure
                  including a written plan indicating what procedures she has
                  implemented in her office to ensure her compliance with the
                  appellate rules and procedures and to protect her clients’
                  interests.
    ‘‘3. After June 9, 2015, upon the filing and granting of a motion for
            reinstatement . . . Miller may resume the practice of law before
            the Appellate Court if she is otherwise qualified to practice law in
            the courts of this state.
    ‘‘4. The [a]ppellate . . . clerk’s office is directed not to accept for filing
            and to return any documents filed in violation of this order.
    ‘‘5. If . . . Miller violates the provisions of this order she is subject to
            further sanctions.
    ‘‘It is further ordered that these matters are referred to the Chief Disciplin-
ary Counsel for review and further action as it is deemed appropriate.’’
    4
      The Appellate Court also contends that these claims are barred by the
doctrine of res judicata because Miller could have raised them in her previous
writ of error challenging the 2014 order. See, e.g., LaSalla v. Doctor’s Associ-
ates, Inc., 278 Conn. 578, 590, 898 A.2d 803 (2006) (‘‘claim preclusion prevents
the pursuit of any claims . . . which were actually made or might have
been made’’ in prior proceeding [emphasis in original]). The claims could
not have been raised in that writ of error, however, for the same reason
that they cannot be raised here, namely, because they involve issues of fact
that are not within the authority of this court to decide in the first instance.
    We note that, in the proceeding on her previous writ of error, Miller
sought permission to file a supplemental reply brief raising the claim that
the Chief Disciplinary Counsel and the Statewide Grievance Committee had
engaged in discriminatory and retaliatory conduct in connection with various
disciplinary proceedings against her. Although Miller made a passing refer-
ence to the ‘‘grave and unjust manner in which the Appellate Court . . .
sought to sully the thirty-five year spotless reputation of the plaintiff in
error,’’ she did not raise any specific allegations of discriminatory or retalia-
tory conduct by that court. This court thereafter summarily denied the
motion.
    5
      Miller also contends that the Appellate Court violated due process by
failing to provide her with notice and a hearing before issuing the 2018
order. See Szymonik v. Szymonik, 167 Conn. App. 641, 656–57, 144 A.3d
457 (‘‘[i]t is a fundamental tenet of due process that no court will proceed
to the adjudication of a matter involving conflicting rights and interests,
until all persons directly concerned in the event have been actually or
constructively notified of the pendency of the proceeding, and given reason-
able opportunity to appear and be heard . . . in sufficient time to prepare
their positions on the issues involved’’ [internal quotation marks omitted]),
cert. denied, 323 Conn. 931, 150 A.3d 232 (2016); see also Statewide Griev-
ance Committee v. Botwick, 226 Conn. 299, 308, 627 A.2d 901 (1993)
(‘‘[b]efore discipline may be imposed, an attorney is entitled to notice of
the charges, a fair hearing and an appeal to court for a determination of
whether he or she has been deprived of these rights in some substantial
manner’’ [internal quotation marks omitted]). The gist of Miller’s claim,
however, is that the 2018 order was unconstitutional because it retroactively
prohibited conduct that would otherwise have been permitted. If Miller were
correct, that order would be unconstitutional regardless of whether she was
provided with notice and a hearing. On the other hand, if the 2018 order
has not been applied to prohibit or punish conduct beyond the scope of
the 2014 order, there can be no constitutional violation, regardless of whether
Miller was provided with notice and a hearing. Accordingly, the lack of
notice and a hearing has no bearing on Miller’s claims.
    6
      Miller also contends that the 2018 order ‘‘severely hindered her ability
to practice law, even beyond appellate practice,’’ because, for example, it
could be construed to bar her from filing a motion for articulation or an
offer of proof in the trial court in order to ensure an adequate recording in
the event of an appeal, from pointing out weak points in the evidence to
appellate counsel, or from performing a title search for a party with a
pending appeal in a foreclosure action. None of these hypothetical scenarios
posited by Miller, however, accurately describes the conduct at issue in
this proceeding.
    7
      Miller has also filed an appeal from the judgment in the presentment
action that is currently pending in the Appellate Court. Office of Chief
Disciplinary Counsel v. Miller, AC 42395. As we have indicated, however,
she has not claimed in the present case that she intends to challenge in
that appeal the underlying factual findings of the trial court regarding her
professional dealings with Williams. Rather, she claims only that the 2014
order did not prohibit those dealings. This court recognizes that our analysis
and resolution of this proceeding may also be dispositive of one or more
claims made by Miller in connection with her pending appeal of the present-
ment action. This unique procedural circumstance is, however, a necessary
consequence invited by Miller herself. Having chosen to pursue a two-
pronged legal challenge, i.e., having chosen to file both a writ of error
challenging the 2018 order of the Appellate Court, in addition to a direct
appeal of the trial court’s judgment in the presentment action, it is clearly
necessary for this court to revisit the 2014 order in the context of the 2018
order. In particular, it is necessary that we address the question of whether,
as the trial court in the presentment action found, the 2014 order prohibited
Miller from engaging in the course of conduct that gave rise to the 2018
order of the Appellate Court, the latter of which is the subject of this
proceeding. We now resolve that issue against Miller.
    8
      Rule 5.5 (a) of the Rules of Professional Conduct provides in relevant
part: ‘‘A lawyer shall not practice law in a jurisdiction in violation of the
regulation of the legal profession in that jurisdiction . . . .’’
    9
      The trial court in the presentment action also stated in its memorandum
of decision that Miller acknowledged at trial that the 2018 order ‘‘did clarify
the original order.’’ The trial court in that action did not suggest, however,
and our review of the trial transcript does not support a finding, that Miller
had conceded at trial that the 2018 order was merely a clarification that did
not alter the scope of the 2014 order. Rather, Miller argued that opposing
counsel ‘‘seem[ed] to be suggesting that just because [Williams] had an
appellate matter that I could not advise her on something that did not relate
to the Connecticut Appellate Court. That’s a real problem that I have with
this clarification that came out on [February 15, 2018].’’ Thus, Miller was
contending that the 2018 order was not simply a clarification of the 2014
order, but that it prohibited conduct that the earlier order did not prohibit.
Indeed, the trial court in the presentment action expressly noted in its
memorandum of decision that Miller contended that the 2014 order did not
bar her from representing Williams in connection with her appeal because
it ‘‘only prohibited her from appearing before the Appellate Court.’’ (Empha-
sis in original.)
    10
       To the extent that Miller contends that she was entitled to contemporane-
ous notice of the letter from the Chief Disciplinary Counsel to the Appellate
Court, we also reject that claim. In carrying out her important professional
oversight responsibilities in this particular context, the Chief Disciplinary
Counsel acts not as a third party litigant, but as an arm of the court. See
Miller v. Appellate Court, supra, 320 Conn. 780 (in carrying out duty to
investigate allegations of attorney misconduct, attorney disciplinary ‘‘bodies
act as an arm of the court’’ [internal quotation marks omitted]); see also
General Statutes § 51-90 et seq.